DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     BRIAN WALTER PESETSKY,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-993

                              [April 2, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Sherwood Bauer, Judge; L.T. Case No. 432018CF000165
and 432018CF001293.

  Gregory C. Rosenfeld of Law Offices of Greg Rosenfeld, P.A., West Palm
Beach, and Andrew B. Greenlee of Andrew B. Greenlee, P.A., Sanford, for
appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.